     Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 1 of 6 Page ID #:812

                                                                                                JS-6; REMAND
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.     2:21-cv-05049-RGK (PDx)                                          Date   September 9, 2021
     Title        Stephen Cartwright v. Envoy Air, Inc., et al.



     Present: The Honorable      R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
      Sharon L. Williams (not present)                      Not Reported                             N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
     Proceedings:             (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand [DE 17]

I.           INTRODUCTION


        On April 1, 2021, Plaintiff Stephen Cartwright (“Plaintiff”), on behalf of all other similarly
situated employees in the State of California, filed a Complaint in state court against Defendant Envoy
Air, Inc. (“Envoy”). Plaintiff’s claims arise from alleged wage and hour violations committed by Envoy
during Plaintiff’s employment with Envoy. Plaintiff asserts the following claims under the California
Labor Code, the Los Angeles Living Wage Ordinance (“LWO”), and the Industrial Welfare
Commission (“IWC”) Wage Orders: (1) failure to provide meal periods; (2) failure to provide rest
periods; (3) failure to pay minimum and regular wages; (4) failure to indemnify all necessary
expenditures; (5) unlawful deductions from wages; (6) failure to provide accurate itemized wage
statements; (7) failure to timely pay all wages due upon separation of employment; and (8) violation of
Business & Professions Code § 17200, et seq. On June 14, 2021, Plaintiff filed a First Amended
Complaint.

       On June 21, 2021, Envoy removed this action to federal court based on diversity jurisdiction
under the Class Action Fairness Act (“CAFA”). On July 23, 2021, Plaintiff filed the current Motion to
Remand. For the following reasons, the Court GRANTS Plaintiff’s Motion.

II.          FACTUAL BACKGROUND

        Plaintiff worked for Envoy as a non-exempt ramp agent at Los Angeles International Airport
(“LAX”) from approximately October 2016 to November 2019. Plaintiff alleges that Envoy, at times,
denied Plaintiff and other similarly situated employees their rights under the California Labor Code and
IWC Wage Order 4. Specifically, “Defendants failed to pay them all minimum and regular wages owed,
failed to provide them with legally compliant meal and rest breaks, failed to pay them meal and rest
break premiums, failed to reimburse them for all business expenses, failed to maintain accurate records
and issue accurate itemized wage statements, failed to provide accurate written notice of sick leave, and
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 6
    Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 2 of 6 Page ID #:813


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.        2:21-cv-05049-RGK (PDx)                                     Date   September 9, 2021
    Title           Stephen Cartwright v. Envoy Air, Inc., et al.

failed to timely pay all wages, including all wages due upon separation of employment.” (FAC ¶ 24.)
Plaintiff seeks damages for only the claims that were not released in the settlement that occurred in
Schroeder v. Envoy Air, Inc., Case No. 2:16-cv-04911-MWF-KS (“Schroeder Settlement”).

        Plaintiff seeks to represent himself and a class of “[a]ll current and former non-exempt
employees who did not enter into a valid arbitration agreement with Envoy and worked for Envoy in the
State of California at any time from October 4, 2016 through the present” (the “Non-Exempt Class”).
(Id. ¶ 49.) Plaintiff divides the Non-Exempt Class into three subclasses:

            (1) “all members of the Non-Exempt Class who were required to carry radios or other electronic
                communications device as part of their job duties from October 4, 2016 through the present”
                (the “Radio Subclass”);
            (2) “all members of the Non-Exempt Class who worked for Defendants in an area governed by
                the LWO from October 4, 2016 through the present” (the “Los Angeles Subclass”);
            (3) “all members of the Non-Exempt Class who were not paid all wages owed and whose
                employment with Defendants ended at any time from October 4, 2017 through the present”
                (the “Waiting Time Penalties Subclass”). 1

            (Id.)

III.        JUDICIAL STANDARD

         28 U.S.C. § 1441(a) authorizes defendants to remove a case to federal court when the federal
court would have had original jurisdiction over the case. However, courts “strictly construe the removal
statute against removal jurisdiction” and “[f]ederal jurisdiction must be rejected if there is any doubt as
to the right of removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992). The
defendant always bears the burden of establishing that removal is proper. Id.

        The enactment of CAFA does not alter this rule. Serrano v. 180 Connect, Inc., 478 F.3d 1018,
1021 (9th Cir. 2007) (“[When enacting CAFA] Congress intended to maintain the historical rule that it
is the proponent’s burden to establish a prima facie case of removal jurisdiction.”). Although a
presumption against federal jurisdiction exists in run-of-the-mill diversity cases, “no antiremoval
presumption attends cases invoking CAFA.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574


1
 Although Envoy does not point this out, Plaintiff’s class and subclass designations lead to
overcounting. In various causes of action, Plaintiff claims Envoy harmed both the entire Non-Exempt
Class and particular subclasses. Because the Non-Exempt Class encompasses each subclass, Plaintiff
double counts the injured parties by claiming Envoy harmed the Non-Exempt Class and a particular
subclass.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                               Page 2 of 6
  Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 3 of 6 Page ID #:814


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
   Case No.     2:21-cv-05049-RGK (PDx)                                       Date   September 9, 2021
   Title        Stephen Cartwright v. Envoy Air, Inc., et al.

U.S. 81, 89 (2014). CAFA vests district courts with original jurisdiction over putative class actions
where (1) the amount in controversy exceeds $5 million (2) the class members number at least 100, and
(3) at least one plaintiff is diverse from any one defendant. 28 U.S.C. §1332(d)(2)-(5).

        The defendant removing the case to federal court bears the burden of establishing the
jurisdictional facts, namely the amount in controversy and complete diversity of the parties. Abrego
Abrego v. Dow Chemical Co., 443 F.3d 676, 682-83 (9th Cir. 2006). Where a plaintiff contests a
jurisdictional fact, the defendant must establish that fact by a preponderance of the evidence. Gaus, 980
F.2d at 566-67 (quoting McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).

IV.        DISCUSSION

        A removing party’s notice of removal need include only “a plausible allegation that the amount
in controversy exceeds the jurisdictional threshold.” Dart Cherokee, 574 U.S. at 89. However, when a
plaintiff challenges the defendant’s assertion of the amount in controversy, evidence establishing the
amount is required. Id. “When a plaintiff mounts a factual attack, the burden is on the defendant to
show, by a preponderance of the evidence, that the amount in controversy exceeds the $5 million
jurisdictional threshold.” Harris v. KM Industrial, Inc., 980 F.3d 694, 699 (9th Cir. 2020) (citing Ibarra
v. Manheim Inv., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)).

         “Along with the complaint, [the court] consider[s] allegations in the removal petition, as well as
‘summary-judgment-type evidence relevant to the amount in controversy at the time of removal.’”
Fritsch v. Swift Transp. Co. of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018) (quoting Kroske v. U.S.
Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)). When the plaintiff disputes that the amount in
controversy is satisfied, “[c]onclusory allegations as to the amount in controversy are insufficient” to
satisfy the removing party’s burden of proof. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,
1090-91 (9th Cir. 2003). “[A] defendant cannot establish removal jurisdiction by mere speculation and
conjecture, with unreasonable assumptions.” Ibarra v. Manheim Inv., Inc., 775 F.3d 1193, 1197 (9th Cir.
2015).
         Plaintiff asserts that the Court lacks subject matter jurisdiction under CAFA because Envoy has
failed to satisfy its burden of proving, by a preponderance of the evidence, that the amount in
controversy exceeds CAFA’s $5 million requirement. Specifically, Plaintiff argues that Envoy
overstates the class size, fails to support its proposed violation rates with any evidence, and assumes an
amount of attorney’s fees that is unsupported by any evidence. The Court agrees and addresses each
argument in turn.

           A.   Envoy Overestimates the Class Size.

       In its amount in controversy calculations, Envoy overestimates the class size by including people
outside of Plaintiff’s defined class, which includes only those people who did not enter a valid

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 3 of 6
  Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 4 of 6 Page ID #:815


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
   Case No.     2:21-cv-05049-RGK (PDx)                                        Date    September 9, 2021
   Title        Stephen Cartwright v. Envoy Air, Inc., et al.

arbitration agreement. Envoy acknowledges that in its class size estimate, it includes 626 people who
“are covered by an arbitration agreement signed by their union and made a part of their collective
bargaining agreement.” (Def.’s Opp’n, at 11, n. 2.) However, Envoy claims these people are class
members, nonetheless, because the arbitration agreements are not valid since Envoy “has not yet sought
to enforce that agreement.” (Id.)

         It is well-established that the validity of an arbitration clause is a matter of contract. Absent
factors not relevant here, a written provision in a contract that settles any controversy arising out of such
contract by arbitration shall be valid. Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010)
(quoting 9 U.S.C. § 2). Therefore, the fact that Envoy has not yet sought to enforce the arbitration
agreements for those 626 people has no bearing on the validity of those agreements. Since Plaintiff’s
class is composed of employees who did not enter into a valid arbitration agreement, the 626 people at
issue here are excluded from the class for purposes of determining jurisdiction.

         Envoy overstates the class size by 41%, a difference that is significant enough to impact the
question of the amount in controversy. As addressed in the following section, when using the adjusted
class size, Envoy’s calculations falter, raising the bar of how much evidence is required from Envoy to
satisfy its burden.

           B.   Envoy Fails to Provide Evidence Supporting its Violation Rate Estimates.

        Although Plaintiff’s First Amended Complaint uses varying language, the face of the First
Amended Complaint, the Motion to Remand, and Reply make it clear that Plaintiff alleges a “pattern
and practice” of violations. A plaintiff’s allegation of “occasional failure,” which indicates a rate less
frequent than “pattern and practice,” can support a wage and hour violation rate of 20%. Luna v. Pronto
California Gen. Agency, LLC, No. 2:20-cv-05223-RGK-KS, 2020 WL 4883879, at *3, n. 1 (C.D. Cal.
Aug. 19, 2020). However, a “pattern and practice” of violations does not necessarily indicate a 100%
violation rate. Ibarra, 775 F.3d at 1198-99. Accordingly, a reasonable interpretation of “pattern and
practice” points to a rate somewhere between 20% and 100%. If a complaint does not allege a 100%
violation rate, the defendant “bears the burden to show that its estimated amount in controversy relied on
reasonable assumptions.” Ibarra, 775 F.3d at 1199.

        Here, in both Envoy’s Notice of Removal and Opposition to Plaintiff’s Motion to Remand,
Envoy fails to provide sufficient evidence supporting its violation rate estimates. In its Notice of
Removal, Envoy utilizes various conservative estimates of the violation rates, such as one meal and rest
period missed per week and per month, to calculate the amount in controversy. (Notice of Removal, at
18-21.) However, in responding to Plaintiff’s Motion to Remand, wherein Plaintiff challenges Envoy’s
calculations, Envoy adjusts its factual basis for its estimate and applies higher violation rates. Envoy
offers three violation rate estimates, 33%, 66%, and 100%, without explaining why it changed the
estimates from its Notice of Removal to its Opposition or why it provided three rates. (Def’s. Opp’n, at
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 4 of 6
    Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 5 of 6 Page ID #:816


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     2:21-cv-05049-RGK (PDx)                                       Date    September 9, 2021
    Title        Stephen Cartwright v. Envoy Air, Inc., et al.

9-13.) Although Envoy provides some credible evidence, such as declarations establishing payroll
periods and hourly pay rates, it does not provide sufficient evidence regarding how it estimated the
specific violation rates. 2

         These facts raise questions regarding Envoy’s assertions. As an initial matter, in response to
Plaintiff’s challenge to Envoy’s initial calculations, Envoy uses higher rates in its Opposition. This
suggests that, rather than setting forth violation rates grounded in evidence or made in good faith,
Envoy’s violation rates were manufactured with the sole purpose of trying to establish CAFA’s $5
million requirement. But even considering the merits of Envoy’s reframed calculations, the three
violation rates set forth in Envoy’s opposition do not yield a uniform result. Rather, when using a
starting point that accounts for the adjustments discussed above, the 66% and 100% violation rate
scenarios meet the $5 million requirement. But, a 33% violation rate does not. In fact, based on the data
set forth by Envoy, it appears that any average rate below approximately 44.2% fails to meet the
jurisdictional minimum. Although Plaintiff has not provided evidence supporting a specific violation
rate estimate, Envoy bears the burden of proof. In light of the fact that “pattern and practice” denotes a
violation rate somewhere between 20% and 100%, with 44.2% being the tipping point here, more facts
are necessary to establish why the violation rate exceeds the 44.2% threshold. Envoy has not provided
such facts. Therefore, the Court finds that Envoy fails to satisfy its burden.

            C.   Envoy Fails to Adequately Support Attorney’s Fees in its Amount in Controversy
                 Estimate.

         While courts may consider attorney’s fees when accounting for the amount in controversy,
district courts within the Ninth Circuit are split with respect to how a defendant is able to meet its
burden of showing the amount of prospective attorney’s fees. Some courts have declined to include such
fees because of how inherently speculative prospective fees are, particularly at the very start of
litigation. See, e.g., MIC Philberts Invs. v. Am. Cas. Co. of Reading, Pa., No. 1:12-cv-0131 AWI-BAM,
2012 WL 2118239, at *5 (E.D. Cal. June 11, 2012). In those cases, the courts have found that attorney’s
fees are in the control of the client and counsel and may be avoided or accrued over years, depending on
the legal strategy. See Grieff v. Brigandi Coin Co., No. C14-214 RAJ, 2014 WL 2608209, at *3 (W.D.
Wash. June 11, 2014). The Court finds those holdings well-reasoned and finds that prospective
attorney’s fees in this situation are too speculative for inclusion into the amount in controversy.




2
  Although Envoy made plausible arguments that some of Plaintiff’s causes of action warrant a 100%
violation rate, it has not provided sufficient evidence supporting these propositions or consistently
applied the same rates across its briefs, and, nevertheless, has refused to provide an accurate class size
for the amount in controversy estimate.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 5 of 6
  Case 2:21-cv-05049-RGK-PD Document 28 Filed 09/09/21 Page 6 of 6 Page ID #:817


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.      2:21-cv-05049-RGK (PDx)                                   Date   September 9, 2021
     Title         Stephen Cartwright v. Envoy Air, Inc., et al.

V.           CONCLUSION

             For these reasons, the Court GRANTS Plaintiff’s Motion.

             IT IS SO ORDERED.




                                                                                            :
                                                      Initials of Preparer




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                            Page 6 of 6
